Title: From John Adams to Samuel B. Malcom, 11 October 1797
From: Adams, John
To: Malcom, Samuel B.



Dear Sir,
East Chester October 11th 1797

Soon after my Arrival at Col Smiths this Evening, I received your favour of the 10th inclosing a Letter to you from Mr Morton of the 10th desiring to be informed of the hour of my intended Arrival at Newyork—
Having a good deal of Business to do, it was my Intention to have passed a few days with my Daughter at this Place, previous to my Journey to the City, and in case this would be most conveniant to me, and in case it is equally agreeable to the Gentleman who intend to do me the honour to meet me, I would propose Monday next, to be at Haerlem at Eleven oClock in my way to the City, But if any other day or hour would be more agreeable to the Gentleman either of this Week or the next, I will Chearfully conforme,—
I shall want my Son, and you to accompany me in my Carriage, Can you both or either attend me.—
I am very Sensible of the honour intended me by the Military and the other Gentleman and would neglect nothing which is proper to manifest my high respect for them and their Polite attentions—
I am Dr Sir your Friend and humble Servant

John Adams